Pardee, J.
Sections 496 to 499 inclusive, on pages 192 and 193 of the Revision of 1866, enacted in 1865, point out the mode of fixing the location in certain cases of stations upon the line of any unfinished railroad, and declare that, when thus fixed, the railroad company shall thereafter maintain the same at such place. Chapter 67. page 38, of the session laws^of 1866, provides that “ no railroad corporation sKll "abandon any depot or station which is on its road, and in this state, after the same has been established for twelve months, except by the approval of the general railroad commissioners, given after, a public hearing.”
Of course, the adjustment of railroad stations to the centers of business and population in the various towns cannot be made once for all time. All of those centers are liable to change. No degree of formality in the establishment of the location of a station can prevent it; and the obvious office of the act of 1866 is to provide a method for the re-adjustment of the proper relation'of the stations to those centers where-ever it has been disturbed. Its language is general; it has no reservation or exception in terms; and we find no occasion for malting one upon inference. We think that the legislature intended to bring all stations within its scope, without regard to the manner of their establishment; that, if the expression in the act of 1865, “ and shall thereafter maintain the same at such place,” imports perpetuity, the same is restricted by the comprehensive terms of the act of 1866; and that the matter of the abandonment of one of its stations *355in Chester by the respondent corporation, was within the jurisdiction of the railroad commissioners. .
The act proceeds upon the idea that the abandonment by a ,* railroad corporation of a station, is a matter in which the people using it and the corporation have antagonistic inter-1 ests, and that controversies will arise ; and the railroad com- U missioners are made a special tribunal for the settlement thereof.
This tribunal exists by force of the statute; it is not the creation of the parties; therefore it has not the power of an arbitrator, defined and limited only by the agreement of individuals. Its duties in this respect are judicial in character. A well defined issue is presented for its determination,1, not indeed by any process of pleading but by the statute itself, speaking for the contending parties. That issue is this :— Shall the railroad corporation be allowed to abandon a cer-; tain station ? Upon this question it is to hear testimony after , due notice; upon this testimony it is to render judgment; and this, like all other judicial judgments, should be definite, posi-; tive and without conditions. '
The judgment in this case lacks these essential characteristics. It is made conditional, first, upon the performance of! an act by a person over whom the tribunal has no control,j who is not a party to the proceeding, and has not been heard upon the question determined; and, secondly, upon an expenditure of money by the railroad corporation!, which it has. no power to make. It is powerless as a judgment; neither ■ party can enforce it; it is merely advice.
We know ot no tribunal created by statute for the adjudi--j cation of questions between parties litigant, which is author-: ized to deprive either of them of the benefit of the judgment to which he is entitled by the proven facts, by annexing thereto conditions of this character ; and we have looked in t vain in the law which gives to the railroad commissioners' jurisdiction over a certain class "of questions, for any language ■ indicative of an intention on the part of the legislature to, give them powers so greatly transcending those granted top any other tribunal.
*356We are asked by the respondents to treat the conditional part of the judgment as nugatory and allow the remainder to stand as perfect. This we cannot do. The commissioners say, expressly, that upon these conditions their approval is given. This means, of course, that they would not have given unconditional permission to the railroad corporation to abandon the station. Their belief in the absolute necessity for conditions, and in their power to incorporate them in their judgment, determined their action. Thus, the illegal conditions controlled and gave form to the judgment; the error inheres in every part; and no correction less thorough and radical than setting aside the judgment will reach that error and its effects.
The supplemental judgment of the commissioners, so far from correcting the error, re-affirms and continues it. It is by special reference made to rest upon the former judgment and the conditions which destroyed that judgment. It contains language which prevents us from considering it as an independent and perfect work in and of itself; and so, when the first judgment falls, it carries with it all that is supplemental to it.
We think that the town of Chester lias a standing in court, in view of the fact that the law will cast upon it the continuing burden of maintaining the highway named in the first condition embodied in the judgment of the railroad commissioners.
We advise the Superior Court to make the injunction perpetual.
In this opinion the other judges concurred.